PER CURIAM.
The judgment is affirmed by an equally divided court.
With respect to the request that the mother be allowed a reasonable attorney’s fee for defense of her right to continued custody of her children, while we must not be understood as establishing a precedent for all such cases, under the circumstances present in this appeal, it is considered appropriate to award the mother an attorney’s fee of $300 to be paid by appellant to counsel for appellee.
Affirmed with order for payment by appellant to counsel for appellee of a $300 attorney’s fee.